Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12 July 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-32, 34-40, 42-44, 46 and 48 have been canceled.
2. No new Claims have been added.
3. Claims 33 and 41 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and under 35 USC under 35 U.S.C. 112, 4th paragraph has been rendered moot by cancelation.
6. The rejection of Claims 33, 41, 45, 47 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention of record in the previous action has been withdrawn in view of the amendments and a new rejection necessitated by amendment is made of record.
7. The rejection of Claim 43 under 35 U.S.C. 103 as being unpatentable over Papandreou et al (J. Agri. Food Chem., 2006, 54, 8762-8769, cited in IDS filed 10/30/18; of record and th Edn., page 1403; newly cited ) and Lee et al (Bioorganic and Medicinal Chemistry Letters, 2013, 23, 2140-2144; of record and necessitated by amendment) has been rendered moot by cancelation.
8. The rejection of Claims 33, 41, 45, 47 and 49 under 35 U.S.C. 103 as being unpatentable over Papandreou et al (J. Agri. Food Chem., 2006, 54, 8762-8769, cited in IDS filed 10/30/18; of record and necessitated by amendment) in view of Poma et al (Anti-Inflammatory and Anti-Allergy Agents in Medicinal Chemistry 2012, 11, 37-51; of record and necessitated by amendment) and further in view of  The Merck Manual (1992, 16th Edn., page 1403; newly cited ) and Lee et al (Bioorganic and Medicinal Chemistry Letters, 2013, 23, 2140-2144; of record and necessitated by amendment) has been withdrawn in view of the amendments and a new art rejection is made of record.
	Claims 33, 41, 45, 47 and 49 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 12 July 2021 wherein the limitations in pending claims 33 and 41 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In amended claim 33, the first formula recited has the substitutions R1 and R2 but the definitions for the said substitutions have been deleted. This is followed by recitation of eleven structural formulas and the claim further recites wherein the crocin-like compound is selected from and recites nine additional structural formulas. It is not clear which structural formulas are intended as the active agents in the method of claim 33. Structural formulas are recited without any definitions for R1 and R2. Since R1 and R2 are not defined the claim is also seen as inclusive of several other substitutions in addition to the ones recited in the formulas. This also raises the issue of broad and narrow recitations. Claim 33 recites the first structural formula with R1 and R2. In this formula the double bond configurations are all cis at the positions where methyl substitutions are seen. However, some of the other formulas recited in claim 33 indicate trans configurations, which are not intended according to the first formula. Claim 33 earlier excluded all the formulas starting at the bottom of page 2 through page 4. This exclusion is also stated in the specification at pages 5-6. However, in amended claim 33 these formulas are included as active agents in the claimed method. Claim 33 as a whole is not clear at all.
Claims 41, 45, 47 and 49, which depend from a rejected base claim 33, which is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 33, 41, 45, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al (Pharmacology & Pharmacy, 2014, 5, 37-42; newly cited necessitated by amendment) in view of Papandreou et al (J. Agri. Food Chem., 2006, 54, 8762-8769, cited in IDS filed 10/30/18; of record and necessitated by amendment) and Lee et al (Bioorganic and Medicinal Chemistry Letters, 2013, 23, 2140-2144; of record and necessitated by amendment).
Yoshino et al teaches that crocetin (structural formula recited in claim 33-at the bottom of page 2 in the claims set) protected HT22 cells against A1-42 induced neuronal cell death and decreased ROS production. This indicates that crocetin has potent neuroprotective effect (Abstract). Alzheimer’s disease is a common neurodegenerative disorder, and amyloid  (A) has been considered to play a critical role in the pathogenesis of Alzheimer’s. It is reported to occur as a result of various events, such as oxidative stress, neuroinflammation and cholinergic effects (Introduction-first paragraph; page 38 right col. through page 39). Yoshino also teaches that crocetin or crocin (crocetin di-gentiobiose ester- gentiobiose moiety is seen in some formulas recited in instant claims 33 and 49) has been reported to have protective effects against various cognitive impairment models (page 40, right col.-last two paragraphs). This teaching of Yoshino et al tells one of ordinary skill in the art that and its glycosyl derivative can be used as active agents in a method of treating Alzheimer’s disease in a subject as in instant claim 33. Yoshino et al does not expressly teach compounds having the trans configuration in the double-bonded part and a combination of the glycosyl and ethyl moieties as in claims 33, 37 and 49 and the other derivatives sinapoyl, caffeoyl, coumaroyl and cinnmoyl substitutions as in claims 33, 41 and 45.
Papandreou et al teaches that dimethylcrocetin (compound having part of the structural requirement of formula I) inhibits A1-40 fibrillogenesis and can be used for treating 
Lee et al teaches that esters of quinic acid with caffeic acid, coumaric acid, ferulic acid, sinapic acid and cinnamic acids (substitutions recited in claims 33, 41 and 45) have anti-inflammatory activities. The compounds attenuated pro-inflammatory responses in microglial BV2 cells through down regulation of NO (page 2140, left col. and right col.; page 2143, left col., last paragraph through page 2144). Even though Lee et al does not expressly teach the use of crocins having these substitutions in the instant method of treatment, one of ordinary skill in the art will recognize from the teachings of Lee in view of Yoshio and Papndreou that the quinic acid derivatives can be substituted on crocins to get the corresponding crocin esters and these esters can be used for treating Alzheimer’s (neurodegenerative disease as in claims 33), since both individually show the same activity and a crocin having the quinic acid derivatives as substitutions should also show the same activity. The artisan would find it obvious to substitute sinapoyl, caffeoyl and cinnamoyl groups on crocetin in view of the prior art teachings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the instant compounds in a method of treating Alzheimer’s 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
improve the product of the prior art to yield predictable results by making the instant derivatives and use them as active agents in a method of treating Alzheimers’ disease.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to look for other derivatives that have enhanced activity for treating Alzheimer’s.




Conclusion
1. Pending claims 33, 41, 45, 47 and 49 are rejected.
2. Claims 1-32, 33-40, 42-44, 46 and 48 have been canceled.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623